Case 1:18-cv-05204-JSR Document 97 Filed 11/04/20 Page 1 of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

KENNETH FRILANDO,
Plaintiff,
-against-
NEW YORK CITY TRANSIT?
AUTHORITY and MANHATTAN AND
BRONX SURFACE OPERATING

AUTHORITY,

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.d.

18-cv-5204 (JSR)

ORDER

 

Plaintiff in the above-captioned matter is directed to file

electronically a redacted version of Plaintiff's Post-Trial Brief.

The unredacted brief, ECF No. 95,

pending further order of the Court.

SO ORDERED,
Dated: New York, NY

November 4, 2020

will be maintained under seal

Std]

JED S, RAKOFF, U.S.D.J.

 
